Case 1:19-cr-00173-RC Document 1-1 Filed 05/18/19 Page 1 of 2

STATEMENT OF FACTS

On or about May 16, 2019, the defendant visited the Washington, D.C. office of Senator
John Thurie of South Dakota in the Dirksen Senate Office Building located on 2" Street, NE,
Washington, D.C. The defendant identified himself as Kevin Joseph Foti (“Foti”) and provided
his telephone number, 240-660-1540, to Senator Thune’s staff. Foti appeared to be talking to
himself and to different people, whom he named, who were not present. Foti asked to speak with
Sen. Thune, stating that Sen. Thune was the only person who was able to help Foti. Foti did not
speak with Sen. Thune and eventually he left without incident.

On or about May 17, 2019, at approximately 1:00 pm, Foti called Sen. Thune’s Senate
office from telephone number 240-660-1540. Foti identified himself to the office staffer as Kevin
Foti. Foti stated that-he had information related to Sen. Thune’s alleged involvement in an
embezzlement scheme. Foti informed the staffer that he had visited Sen. Thune’s office yesterday
because Sen. Thune owed him money and he wanted to collect, but that no one seemed to be taking
him seriously. Foti then told the staffer that if the Senator did not respond to Foti, Foti would
interpret that as the Senator trying to avoid paying his debts. Foti further stated that the staffer
would be “signing your death warrants” and he threatened to “shoot up” the Senator’s office. Sen.
Thune’s office reported the threat to the U.S. Capitol Police (““USCP”).

USCP began investigating the threat. USCP spoke with Sen. Thune’s staffer who took the
phone call from Foti. The staffer confirmed to the affiant that Foti had called Sen. Thune’s office
earlier that day and that Foti said “if you don’t respond, you’re signing your death warrants. I’m
going to come and shoot up the office.” The staffer confirmed that Foti stated that the Senator was
involved in an alleged embezzlement scheme, that the Senator owed him money, and Foti also
made references to a shooting in Southeast D.C., and mentioned the docks at the Navy Yard.

After speaking with the staffer, the affiant made an emergency disclosure request to
Verizon Communications (“Verizon”), requesting geolocation/cell site information, and
subscriber information for telephone number 240-660-1540. Verizon informed the affiant that the
subscriber of 240-660-1540 was Kevin Foti, with an address of 1090 Williamsburg Drive, Silver
Spring, MD. Cell site information provided by Verizon indicated that Foti’s phone was then
currently located near the Navy Yard area of Washington, D.C., and had been located there since
approximately 9 a.m. that morning, as Foti’s phone was continuously pinging off a cell tower in
the Navy Yard area. Additional cell site data for Foti’s phone indicated that the phone began
moving closer to U.S. Capitol at approximately 3:15 p.m. By approximately 3:15 p.m., Foti’s
phone had moved into the vicinity of the Capitol South metro station, located at 355 First Street,
S.W., Washington, D.C. By approximately 4:01 pm, Foti’s phone was located near the Library of
Congress. Based on the pattern of movement of Foti’s phone and his earlier threat to Sen. Thune’s
office, it appeared that Foti was moving towards the Senate Office Buildings. USCP issued a radio
broadcast as well as a police bulletin to be on the lookout for Foti.

USCP agents encountered Foti at approximately 4:10 p.m., walking in the 200 block of
East Capitol Street, S.E. Foti identified himself to USCP agents as Keivn Foti. After that, Foti

 
Case BAQ-Cr-COMSRE Document 1-1 Filed 05/18/19 Page 2 of 2

was placed under arrest on the scence by USCP agents for making threats in violation of 18 U.S.C.
§ 115(a)(1)@B) and D.C. Code § 22-1810. A protective pat down was performed and no weapons
were located on Foti’s person. Foti was transported to USCP headquarter for processing.

Foti waived his right to lawyer and consented to speak with USCP. During his interview
with USCP, Foti admitted that he had gone to see Sen. Thune on May 16, 2019. Foti explained to
the agents that he had been trying to see Sen. Thune because he had been involved in a lawsuit in
the 8" Circuit Court of Appeals and he needed Sen. Thune’s help with the lawsuit. When asked if
he had called Sen. Thune’s office on May 17, 2019, Foti initially said he did not remember if he
had called Sen. Thune and asked the agents to recover his phone to look at his call logs. USCP
brought Foti’s phone to him and Foti voluntarily agreed to show agents his call logs. Foti turned
his phone on, opened his call logs, and showed them to the affiant. The call logs showed a call
made at 12:55 pm to 202-224-2321, lasting approximately 2 minutes and 51 seconds. 202-224-
2321 is Sen. Thune’s Washington, D.C. office telephone number. After showing the undersigned
his call logs, Foti turned the phone off and the phone was placed back into evidence.

During the interview, Foti made numerous references to various conspiracy theories,
claiming that he had been implanted with a “synthetic telepathy microchip,” that he had been
poisoned, that he had been “gang stalked,” that he was involved in the JFK files, and that Russian
spies had stolen his life insurance. He also discussed his purported lawsuit, claiming to have been
awarded $241 million dollars by the 8th Circuit Court of Appeals.

USCP ran Foti’s criminal history, which revealed numerous convictions, including for
several felony offenses. Foti’s criminal history check also revealed two, active, non-extraditable
warrants, one of which is for contempt of court in New Mexico.

we

 

Special/Agent Lacey Evans
United States Capitol Police

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18" day of May,2019.

 

G. Michael Harvey
U.S. MAGISTRATE JUDGE

 
